DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 05/17/2022. Please note Claims 1-11 and 21-29 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 24 is objected to because of the following informalities: “a an object” should be “an object”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 appears incomplete. The claim ends with a semicolon.
Claim 28 is dependent from claim 27, and is therefore rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 21, 22 and 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakano (US 20210345016 A1).
Regarding Claim 1, Nakano discloses a method comprising: 
obtaining, by one or more computing devices (Fig. 2, 202), content from a third party (Fig. 3A, 306), the content including at least one of image content or video content (Fig. 6, 602. [0112] “At block 602, the process 600 includes obtaining a plurality of segments of a first media content item. For example, the computing device 202 may access instructional content 204 over network 208.”) and the content being directed to a product offered for purchase via a client application ([0082] “The instructional content of video 302 may also include corresponding timeline synchronized product lists 320 that provide purchase options and advertising 322 for particular products used in the video 302.”); 
determining, by at least one computing device of the one or more computing devices, one or more objects included in the content (Fig. 6, 604. [0114] “At block 604, the process 600 includes extracting, from a first segment in the plurality of segments, a plurality of image frames in the first media content item. For example, the content extraction engine 250 may use content detector 251 to detect a first segment and extract the plurality of image frames from the first segment in the first media content item. In general, the plurality of image frames may be associated with a plurality of tracked movements of the at least one object represented in the extracted image frames, which may be provided as information about the movements (e.g., timestamps, metadata, etc.) within the content and/or may be detected as tracked movements within the content (using tracking system 238), for example.”); 
determining, by at least one computing device of the one or more computing devices, one or more effects related to the one or more objects, the one or more effects corresponding to one or more visual features included in the content (Fig. 6, 608. [0119] “At block 608, the process 600 includes generating, based on (e.g., and/or using) the extracted plurality of image frames, virtual content (e.g., AR content 222) depicting the plurality of tracked movements (from the first segment) being performed on the at least one tracked object (e.g., the eyebrow 342) in the second media content item. Generating such virtual content may be performed in response to detecting that at least one of the tracked objects (e.g., eyebrow 342) in the second media content item (e.g., video feed 304) is similar to at least one object (e.g., eyebrow 338) in the plurality of extracted image frames (e.g., from video 302).”); and 
generating, by at least one computing device of the one or more computing devices, augmented reality content that applies the one or more effects to at least one additional object included in additional content obtained via the client application (Fig. 6, 608 to 610. [0120] “At block 610, the process 600 includes triggering rendering of the virtual content as an overlay on the at least one tracked object in the second media content item. For example, the completed overlay of AR content is shown on eyebrow 342 which shows a result of application of eyebrow makeup using tool 340.”), the at least one additional object corresponding to the one or more objects included in the content ([0119] “In some implementations, detecting that the at least one tracked object (e.g., eyebrow 342) in the second media content item (e.g., video feed 304) is similar to the at least one object (e.g., eyebrow 338) in the first media content item (e.g., video 302) includes comparing a shape of the at least one tracked object to the shape of the at least one feature (comparing eye, eyebrow shapes). In some implementations, the generated virtual content is depicted on the at least one tracked object according to the shape of the feature(s) and or according to other aspects of the feature(s).” [0080] “Synchronizing timeline 310 to the timeline 312 can allow the user 314 to experience application of makeup (e.g., AR content 316) at the same time as user 306 is applying the same makeup 308 (e.g., motions of application and resulting color) in a corresponding face location on the face of user 306. That is, user 314 may simultaneously view AR makeup content being applied to her face in feed 304 (e.g., as an overlay of AR content) while viewing the technique shown in video 302.”).
Regarding Claim 2, Nakano discloses the method of claim 1, wherein an object of the one or more objects is a facial feature and the one or more effects modify an appearance of the facial feature (see Figs. 3A-3D. [0039] “The device 102 may include or have access to the computer vision system 114, which can detect the instructional content 122 (e.g., actions, movements, color application, modification of objects, facial features, etc.) or other details in content item 100. The instructional content (e.g., makeup application movements) and resulting output of such content (e.g., makeup color application on the cheek of user 120) may be detected, extracted, and/or otherwise analyzed.”).
Regarding Claim 3, Nakano discloses the method of claim 2, wherein the additional content includes image content and the augmented reality content (see Figs. 3A-3D) modifies at least one of color, texture, or shading of pixels of the image content, wherein the pixels correspond to the facial feature ([0052] “In some implementations, the texture mapper 254 may be used to extract texture (rather than a full face mesh) from particular image frames, objects, etc. The texture mapper 254 may define image detail, surface texture, and/or color information onto three dimensional AR objects, for example. Such content may be mapped and used as an overlay onto objects within a media content item.”).
Regarding Claim 4, Nakano discloses the method of claim 1, further comprising: determining, by at least one computing device of the one or more computing devices, the one or more objects included in the content by implementing one or more object recognition techniques ([0084] “The device 300 may include or have access to a computer vision system 228, which can detect elements, objects, or other details in video 302 and/or feed 304. The detected elements and/or objects may represent portions of video 302 to be modified for use in generating AR content 222, which may be overlaid onto feed 304.” [0061] “In some implementations, the AR application 220 may use the sensor system 216 to determine a location and orientation of a user within a physical space and/or to recognize features or objects within the physical space.”); and determining, by at least one computing device of the one or more computing devices, the one or more effects by implementing at least one of image feature extraction computational techniques or image feature classification computational techniques ([0031] “One such example output includes image classification, in which the machine learning model is trained to indicate a class associated with an object in an image.”).
Regarding Claim 5, Nakano discloses the method of claim 1, further comprising determining, by the at least one computing device of the one or more computing devices, the one or more objects included in the content and the one or more effects based on metadata of the content, the metadata being obtained from the third party ([0114] “In general, the plurality of image frames may be associated with a plurality of tracked movements of the at least one object represented in the extracted image frames, which may be provided as information about the movements (e.g., timestamps, metadata, etc.) within the content and/or may be detected as tracked movements within the content (using tracking system 238), for example.”).
Regarding Claim 6, Nakano discloses the method of claim 1, wherein the content corresponds to a product offered for purchase via the client application ([0082] “The instructional content of video 302 may also include corresponding timeline synchronized product lists 320 that provide purchase options and advertising 322 for particular products used in the video 302.”).
Regarding Claim 7, Nakano discloses the method of claim 1, further comprising: obtaining image content captured by a camera (Figs. 3A-3D, 304. [0079] “As shown in FIG. 3A, mobile device 300 is accessing a first media content item (such as an instructional video 302) while a second video content item (e.g., a live camera feed 304) is captured (i.e., capturing live content) and displayed with the video 302.”); analyzing the image content to determine one or more objects included in the image content ([0083] “In this example, the user 314 may be accessing a camera assembly 236 in sensor system 216, computer vision (CV) system 228, and tracking system 238, which may work together to provide software and algorithms that track, generate, and place AR content around captured image feed 304 (e.g., live and real time).”); determining that at least one object of the one or more objects corresponds to an object included in the augmented reality content ([0084] “The device 300 may include or have access to a computer vision system 228, which can detect elements, objects, or other details in video 302 and/or feed 304. The detected elements and/or objects may represent portions of video 302 to be modified for use in generating AR content 222, which may be overlaid onto feed 304.”); and applying, based on the augmented reality content, the one or more effects to the at least one object to produce modified image content ([0084] “AR application 220 may assist in modifying and rendering AR content 222 on device 300.”).
Regarding Claim 8, Nakano discloses the method of claim 7, further comprising: receiving a request to share the modified image content with one or more recipients; and providing the modified image content to at least one recipient of the one or more recipients ([0073] “The AR content source 206 may generate and output AR content, which may be distributed or sent to one or more computing devices, such as the computing device 202, via the network 208.” [0077] “The examples depicted below enable a user to experience a makeover with a content creator as well as to save products for purchase and save images for later retrieval and/or sharing.”).
Regarding Claim 9, it recites similar limitations of claim 1 but in a system form. The rationale of claim 1 rejection is applied to reject claim 9.
Regarding Claim 10, Nakano discloses the system of claim 9, wherein the augmented reality content includes timing data (Figs. 3A-3D, 310 or 312. [0080] “The video 302 includes a timeline 310. The timeline 310 is associated with a plurality of timestamps that correspond to video frames of the video 302. In some implementations, the timeline 310 may be synchronized to a timeline (e.g., timeline 312) in another media content item (e.g., live feed 304).”) indicating timing of the one or more effects with respect to at least one of audio content or video content ([0081] “The timeline 312 depicts a number of trackable objects from the live feed 304 which may correspond to particular segments of video 302. In this example, the timeline 312 corresponds to content 302 (e.g., “Date Makeup Tutorial with Jen”) and includes timeline 318 sections of video corresponding to application of makeup to the face, eyes, brows, lips, and final full makeup look.”).
Regarding Claim 11, Nakano discloses the system of claim 9, wherein the one or more non-transitory computer- readable storage media include additional computer-readable instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform additional operations comprising: sending data corresponding to the augmented reality content to a client device; receiving modified user content from the client device, the modified user content including user content captured by one or more input devices of the client device and modified according to the augmented reality content ([0130] “The computing device 700 may be implemented in a number of different forms, as shown in the figure. For example, it may be implemented as a standard server 720, or multiple times in a group of such servers. It may also be implemented as part of a rack server system 724. In addition, it may be implemented in a personal computer such as a laptop computer 722. Alternatively, components from computing device 700 may be combined with other components in a mobile device (not shown), such as device 750. Each of such devices may contain one or more of computing device 700, 750, and an entire system may be made up of multiple computing devices 700, 750 communicating with each other.”); receiving a request to share the modified user content with a recipient, the recipient being a user of the client application; and sending the modified user content to an additional client device of the recipient ([0073] “The AR content source 206 may generate and output AR content, which may be distributed or sent to one or more computing devices, such as the computing device 202, via the network 208.” [0077] “The examples depicted below enable a user to experience a makeover with a content creator as well as to save products for purchase and save images for later retrieval and/or sharing.”).
Regarding Claim 21, it recites similar limitations of claim 1 but in a media form. The rationale of claim 1 rejection is applied to reject claim 21.
Regarding Claim 22, Nakano discloses the one or more non-transitory computer-readable media of claim 21, wherein: determining the one or more objects included in the user content includes implementing one or more object recognition techniques with respect to the user content; and based on implementing the one or more object recognition techniques, determining a classification for each of the one or more objects ([0031] “In some implementations, the systems and methods described herein may utilize machine learning models with the CV techniques to improve tracking and segmentation results. Machine learning models that utilize neural networks may receive images as input in order to provide any number of types of output. One such example output includes image classification, in which the machine learning model is trained to indicate a class associated with an object in an image.”).
Regarding Claim 27, Nakano discloses the one or more non-transitory computer-readable media of claim 21, comprising additional instructions that, when executed by the one or more processors, cause the computing system to perform additional operations comprising: obtaining modified user content that includes the one or more effects applied to the one or more objects, wherein the modified user content includes an image of a user of a client application that includes an effect of the one or more effects applied with respect to a facial feature of the user ([0084] “The device 300 may include or have access to a computer vision system 228, which can detect elements, objects, or other details in video 302 and/or feed 304. The detected elements and/or objects may represent portions of video 302 to be modified for use in generating AR content 222, which may be overlaid onto feed 304. Tracking system 238 can assist the computer vision system 228 to extract and modify particular content 302. AR application 220 may assist in modifying and rendering AR content 222 on device 300.”);
Regarding Claim 28, Nakano discloses the one or more non-transitory computer-readable media of claim 27, comprising additional instructions that, when executed by the one or more processors, cause the computing system to perform additional operations comprising: generating a message that includes the modified user content ([0095] “The recognized product and/or color may be used to generate annotations for depiction over video 302 and/or depiction on objects within live feed 304.”); and sending the message to a recipient ([0077] “The examples depicted below enable a user to experience a makeover with a content creator as well as to save products for purchase and save images for later retrieval and/or sharing.” [0073] “The AR content source 206 may generate and output AR content, which may be distributed or sent to one or more computing devices, such as the computing device 202, via the network 208.”).
Regarding Claim 29, Nakano discloses the one or more non-transitory computer-readable media of claim 21, comprising additional instructions that, when executed by the one or more processors, cause the computing system to perform additional operations comprising: causing a user interface to be generated that includes a first section (Figs. 3A-3D, 302) and a second section (Figs. 3A-3D, 304), the first section including at least a portion of third party content related to the product and the second section including at least one of image content or video content captured by at least one camera, the second section also including one or more effects of the augmented reality content applied to the at least one of image content or video content captured by the at least one camera ([0079] “As shown in FIG. 3A, mobile device 300 is accessing a first media content item (such as an instructional video 302) while a second video content item (e.g., a live camera feed 304) is captured (i.e., capturing live content) and displayed with the video 302.” [0080] “That is, user 314 may simultaneously view AR makeup content being applied to her face in feed 304 (e.g., as an overlay of AR content) while viewing the technique shown in video 302.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 20210345016 A1), in view of Cosic (US 11055583 B1).
Regarding Claim 23, Nakano discloses the one or more non-transitory computer-readable media of claim 21, comprising additional instructions that, when executed by the one or more processors, cause the computing system to perform additional operations comprising: performing an analysis of one or more features of the one or more objects with respect to one or more additional features of one or more additional objects, the one or more additional objects being related to the augmented reality content ([0103] “The computer vision system 228 may use an algorithm to detect and extract similar content from live feed 412 to find content similar to the landmark content.” [0119] “In some implementations, detecting that the at least one tracked object (e.g., eyebrow 342) in the second media content item (e.g., video feed 304) is similar to the at least one object (e.g., eyebrow 338) in the first media content item (e.g., video 302) includes comparing a shape of the at least one tracked object to the shape of the at least one feature (comparing eye, eyebrow shapes).”); determining, based on the analysis, a measure of similarity between the one or more objects and the one or more additional objects ([0047] “Similarity may be based on performing computer vision analysis (using system 228) on both a first media content item and a second content item. The analysis may compare particular content including, but not limited to objects, tracked objects, object shapes, movements, tracked movements, etc. to determine at least a portion of similarity between such content.”). In the same field of endeavor, Cosic discloses determining that the measure of similarity satisfies at least a threshold measure of similarity (Col 88 Line 12, “In general, Picture Recognizer 350 may include any machine learning, deep learning, and/or other artificial intelligence techniques. Any other techniques known in art can be utilized in Picture Recognizer 350. For example, thresholds for similarity, statistical, and/or optimization techniques can be utilized to determine a match in any of the above-described detection or recognition techniques.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the media of Nakano with the feature of determining that the measure of similarity satisfies at least a threshold measure of similarity. Determining that a measure of similarity satisfies a threshold is a well-known technique being used in image analysis and object detection, as taught by Cosic. Implementing this technique in Nakano could assist the process of determining similar objects.
Regarding Claim 24, Nakano-Cosic discloses the one or more non-transitory computer-readable media of claim 23, comprising additional instructions that, when executed by the one or more processors, cause the computing system to perform additional operations comprising: determining that an additional object of the one or more additional objects corresponds to a an object of the one or more objects based on a first classification of the object corresponding to a second classification of the additional object (Nakano [0031] “In some implementations, the systems and methods described herein may utilize machine learning models with the CV techniques to improve tracking and segmentation results. Machine learning models that utilize neural networks may receive images as input in order to provide any number of types of output… Yet another example includes the class of image to image translation, in which the input is an image and the output is a stylized version of the original input image.” [0047] “For example, an eye may be detected in a first media content item while another eye may be detected in a second media content item. The similarity may be used to apply movements being shown near the eye in the first media content item as an overlay in the eye in the second media content item to mimic a result from the first media content item in the second media content item.”).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 20210345016 A1), in view of Scapel (US 10861248 B2).
Regarding Claim 25, Nakano discloses the one or more non-transitory computer-readable media of claim 21, wherein: an object of the one or more objects includes a facial feature of an individual (Nakano Figs. 3A-3D). In the same field of endeavor, Scapel discloses the operations comprise magnifying the facial feature to produce a magnified version of the facial feature (Col 61 Line 43, “In some embodiments, feature options include a zoomed-in (e.g., magnified) view of the respective avatar feature corresponding to the feature option.” Or Col 72, Line 42, “In some embodiments, device 600 modifies a displayed orientation and/or magnification of avatar 805 in response to detected input on avatar display region 803 or more specifically, in some embodiments, on avatar 805.”); and an effect is applied to the magnified version of the facial feature (FIGS. 8BL and 8BM. Col 73 Line 2, “Avatar 805 remains displayed with the magnified appearance. In some embodiments, the magnified appearance allows a user to better view avatar 805 and, in some embodiments, apply various accessories to avatar 805 such as, for example, makeup, tattoos, scars, freckles, birthmarks, and other custom features or accessories for the avatar.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the media of Nakano with the feature of magnifying the facial feature to produce a magnified version of the facial feature and applying an effect to the magnified version of the facial feature. As taught by Scapel, doing so could allow a user to better view and evaluate the augmented image.
Regarding Claim 26, Nakano-Scapel discloses the one or more non-transitory computer-readable media of claim 25, wherein the effect corresponds to at least one of a beauty product being applied to the facial feature or the beauty product being applied to an area of a face of the individual that is proximate to the facial feature (Nakano Figs. 3A-3D. [0087] “According to timeline 318, video 302 is now providing instructions for applying eye makeup. In particular, eyeliner 328 from video 302 is being applied with an eyeliner tool 330. At the same time, the live feed 304 of user 314 is now depicting an overlay of AR content (e.g., eyeliner 332) which is applied in a motion with respect to tool 330, as shown by arrow 334. The timeline 318 has been updated to indicate that the eyes are being worked on, which correlates to timeline 310 (FIG. 3B).”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613